Citation Nr: 1617944	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-25 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1979 to June 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In its November 2013 rating decision, the RO granted the Veteran's claim seeking entitlement to service connection for diabetes mellitus, type II.  The RO assigned an initial 20 percent disability rating, effective March 28, 2013.   Subsequently, the Veteran appealed that initial 20 percent disability rating. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial increased disability for his service-connected diabetes mellitus, type II.  After a review of the evidence, the Board finds that additional development is needed prior to deciding the claim.  

The Veteran's service-connected diabetes mellitus, type II, has been assigned an initial 20 percent disability rating under Diagnostic Code 7913, which falls under the Schedule of Ratings for the Endocrine System, found in 38 C.F.R. § 4.119 (2015). 

Under Diagnostic Code 7913, which specifically addresses evaluation of diabetes mellitus, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119. 

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

In March 2014, the Veteran was afforded a VA examination to determine the current severity of her service-connected diabetes mellitus, type II.  During that evaluation, the VA examiner reported that the Veteran's diabetes mellitus, type II, was treated by both a prescribed oral hypoglycemic agent and insulin in the amount of more than one injection per day.  The examiner noted that the Veteran visited her diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month.  The examiner further noted that the Veteran had not had any episodes of ketoacidosis requiring hospitalization over the past twelve months and only one hypoglycemic reaction episode requiring hospitalization over the past twelve months.  Lastly, the examiner indicated that the Veteran's medical management did not require regulation of activities. 

In its June 2014 statement of the case, the RO indicated that the previously assigned 20 percent disability rating would be continued because treatment of the Veteran's diabetes mellitus, type II, required both insulin and an oral hypoglycemic agent.  The RO further noted that, although the March 2014 VA examiner did not specifically address whether the Veteran had a restricted diet, current medical treatises established that the primary objective of diabetes treatment was to maintain glucose levels through proper nutrition and therefore dietary restrictions were conceded as a widely accepted method of minimizing the disabling manifestations of diabetes.  See Merck Manual, 18th ed., 1280.  Based on the forgoing, the RO concluded that a higher evaluation of 40 percent was not warranted unless there was evidence that the Veteran's diabetes mellitus, type II, required insulin, restricted diet, and regulation of activities. 

In a June 2015 statement, the Veteran, through her representative, asserted that she required insulin daily, continued to follow her restricted daily diet plan, and avoided any and all strenuous occupational and recreational activities.  She also described her daily routine and discussed how her diabetes resulted in restricted diet and regulation of her activities.

In a March 2016 informal hearing presentation, the Veteran's representative argued that the Veteran's disability "has increased severely to warrant a higher evaluation."  The representative then requested that the claim on appeal be remanded so that the Veteran could receive an updated examination addressing the current severity of her service-connected diabetes mellitus, type II.

The Board notes that the duty to obtain a new examination is triggered when the available evidence of record indicates that the previous examination no longer reflects the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  There is no duty to remand simply because of the passage of time since an otherwise adequate VA examination was conducted.  Id.  However, the Board also acknowledges that the Veteran is competent to observe a worsening of symptoms, including that her service-connected diabetes now requires a restricted diet and regulation of her activities.  In this case, the March 2014 VA examiner did not address whether the Veteran had a restricted diet.  Moreover, although the examiner specifically found that the Veteran's diabetes did not require regulation of activities as part of medical management, the Veteran's June 2015 statements contradict that finding and suggest that her diabetes has potentially worsened since she was last examined in March 2014.

Under these circumstances, the Veteran must be scheduled for an appropriate examination to ascertain the current severity of her service-connected diabetes mellitus, type II.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Specifically, the examiner must report all pertinent diagnostic findings and discuss whether the Veteran's diabetes mellitus, type II, requires restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities).  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  Additionally, the RO, with the assistance of the Veteran, must also attempt to obtain the Veteran's updated treatment records related to her service-connected disorder.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim, including all VA and non-VA medical providers who have treated her for her service-connected diabetes mellitus, type II, since her last VA examination in March 2014.

Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination to determine the current severity of her service-connected diabetes mellitus, type II.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  

The examiner must provide an accurate and fully descriptive assessment of the Veteran's diabetes mellitus, type II.  The examiner must specifically indicate whether the Veteran's service-connected diabetes mellitus, type II, results in or requires each of the following: insulin; an oral hypoglycemic agent; a restricted diet; regulation of activities (avoidance of strenuous occupational and recreational activities) for its control; and episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider.  All complications of the Veteran's service-connected diabetes mellitus, type II, must be reported, along with their symptoms.  

If the examiner does not find restricted diet or regulation of activities, the examiner must reconcile these findings with the Veteran's June 2015 statement describing her daily routine and how her diabetes resulted in restricted diet and regulation of her activities.

3.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address. Documentation must also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claim on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action.



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




